In re Huntsberry, Steven; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Vermilion, 15th Judicial District Court, Div. “G”, No. 22153.
The relator represents that the district court has failed to act timely on an application for post conviction relief he claims to have filed on or about June 12, 1990. If relator’s represetnation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the relator’s application which is herewith transferred to the distirct court.